     Case 4:20-cr-00045-RSB-CLR Document 99 Filed 03/23/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,          )
                                   )
v.                                 )          CR420-045
                                   )
SHARON ELIZABETH KEEGAN,           )
                                   )
     Defendant.                    )

                                 ORDER

     Defendant Sharon Keegan is indicted on one count of production of

child pornography, in violation of 18 U.S.C. § 2251(a), one count of

distribution of child pornography, in violation of 18 U.S.C. §§ 2252A(a)(2),

(b), and one count of possession of child pornography, in violation of 18

U.S.C. § 2252A(a)(5)(B). Doc. 1 (Indictment). The Court recently granted

the Government’s motion for a hearing on several scheduling and

procedural matters. See doc. 88 (motion); doc. 94 (setting hearing for

March 29, 2021). On March 22, 2021, defendant Keegan filed a motion,

pursuant to 18 U.S.C. § 3142(i), seeking a temporary release to facilitate

psychological testing relevant to her defense. See doc. 97.

     The Government is entitled to fourteen days to file its response to

that motion. See S.D. Ga. L. Crim. R. 12.1 (“Unless otherwise ordered
     Case 4:20-cr-00045-RSB-CLR Document 99 Filed 03/23/21 Page 2 of 2




responses to motions shall be filed within fourteen (14) days after service

of the motion.). However, given the circumstances of the case as well as

the pending motions, the Government is DIRECTED to file a notice

indicating whether it will either: (1) file its response to the temporary-

release motion by no later than 5:00 p.m., March 26, 2021, or (2) seek to

continue the hearing, pending the current April 5, 2021 deadline for its

response to the temporary-release motion.           The Government is

DIRECTED to file that notice no later than 5:00 p.m. March 24, 2021.

     SO ORDERED, this 23rd day
                             y of March,, 2021.

                                  ______________________________
                                   ___________________________
                                  CHRIS
                                   HRISTOPHER
                                      STOPH
                                          HE R L. RAY
                                            ER
                                  UNITED STATES MAGISTRATE JUD
                                                            UDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
